Order entered September 9, 2013




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-13-00304-CR

                          AARON GREGORY MOSEMAN, Appellant

                                               V.

                                  STATE OF TEXAS, Appellee

                       On Appeal from the 199th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 199-81079-2012

                                           ORDER
        The Court ORDERS court reporter Kristen Kopp to file, within FIFTEEN DAYS of the

date of this order, a supplemental record containing State’s Exhibit no. 1, DVD.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, Kristen

Kopp, Deputy Official Court Reporter, 199th Judicial District Court, kk.reporting@yahoo.com,

and to counsel for all parties.


                                                     /s/   LANA MYERS
                                                           JUSTICE